COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                   No. 08-18-00120-CR
                                                 §
 EX PARTE:                                                            Appeal from the
                                                 §
 KELSEY FIELDS                                                      384th District Court
                                                 §
                                                                 of El Paso County, Texas
                                                 §
                                                                   (TC# 20170D03143)
                                                 §


                                 MEMORANDUM OPINION

       Kelsey Fields is appealing an order denying her petition for writ of habeas corpus filed in

a criminal case, cause number 20170D03143, styled The State of Texas v. Kelsey Fields. The

District Clerk’s Office assigned the case a civil number cause number, 2018DCV2228. On July 5,

2018, the trial court signed an order denying the petition and the order was filed in cause number

2018DCV2228.       Appellant subsequently filed notices of appeal in both cause number

20170D03143 and 2018DCV2228. This Court filed each notice of appeal in a separate appellate

cause number (cause numbers 08-18-00120-CR and 08-18-00121-CR). On our own motion, we

determined that it is necessary to consolidate the appeals into one cause, and on July 13, 2018, we

ordered that cause number 08-18-00120-CR be consolidated with cause number 08-18-00121-CR,

and cause number 08-18-00120-CR shall be administratively dismissed due to consolidation. The
notice of appeal filed in cause number 08-18-00120-CR has been filed as an amended notice of

appeal in cause number 08-18-00121-CR. The instant appeal is administratively dismissed due

to consolidation. Further, the motion to stay filed by Appellant in cause number 08-18-00120-CR

is denied as moot because the same motion is being considered and will be acted on in cause

number 08-18-00121-CR.


July 13, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -2-